Mr. Justice Bean
delivered the opinion of the court.
1. From the evidence it appears that in June, 1910, plaintiff and defendant John Moir commenced negotiations for the purchase of the real estate in controversy; that on the east side of the property there was a hedge which had been planted about two years previous ; that during the time of the negotiations plaintiff measured off 74 feet with a tapeline from an old post near the sidewalk, whereas the surveyor fixed the true corner at about the center of the hedge and about 18 inches farther west. Some delay being caused in the completion of the abstract of title to the property, on August 9, 1910, Mrs. Sayre executed to Mr. Moir a contract for the sale of the tract, describing the same as 74 feet on Chemeketa Street by 82y2 feet on Fourteenth Street. The survey was made in April, 1911, by W. J. Culver, deputy county surveyor, according to established monuments in that part of the city, measuring 74 feet from the southeast corner of the block. Plaintiff contends that she sold to defendants a tract extending west to a row of rose-bushes, while that described in the deed would include one half of the rose-bushes. Early in the negotiations Mr. Moir asked Mrs. Sayre how much land she would sell with the house, and she answered, “Up to the rose*385bush.” He then inquired, “How much ground is there?” She stated that she did not know, that they would have to measure it. Mrs. Sayre states: That a short time afterward, when they measured the lot, she designated a peg or part of an old post just outside the hedge as her (S. E.) corner, and said: “This is our corner, supposed to be our corner; it has been ever since we lived here, because the' fence was here when we came. ’ ’ And that they measured from there to the rose-bush, where they drove an iron peg. That the north line was measured and marked in a similar way. This was before the contract was signed. Each party cultivated to the line as measured until the survey. Mr. Moir says: That, when Mrs. Sayre gave him a price on the lot, she said that the size of the lot was “75 feet on Chemeketa by 82% feet on North Fourteenth Street”; that he made a deposit of $50 on the lot June 14, 1910. That after they moved into the house, the first part of July, a controversy arose as to the number of feet on Chemeketa Street that he was to get, and that Mrs. Sayre claimed it was 73 feet. That they compromised on 74 feet, the number which was afterward inserted in the contract. That they first measured with a three-foot measure, and about a week later measured with a tapeline; plaintiff placing the end of the line on the cement sidewalk which defendant had constructed on Fourteenth Street, and measuring therefrom and setting the pegs. That he then said: “This may be your measurement; as soon as we get your deed and your abstract, we will have it officially surveyed.” That as soon as he got the deed he employed Mr. Culver to do the surveying.
The fact that Mrs. Sayre assisted in measuring the lot 74 feet from Fourteenth Street, or from what she deemed to be the line on Fourteenth Street, would indicate that she intended to sell 74 feet frontage on *386Chemeketa Street. Whatever her understanding may-have been, it appears from the record that Mr. Moir understood that he was purchasing the size of lot mentioned in the deed. The contract was made and earnest money paid June 14, 1910. The written memorandum was not signed until August 9th of that year, giving ample time to ascertain a definite description. The lot was given the same dimensions in the preliminary contract of that date as in the deed.
2. Relief will be granted in cases of written instruments only where there is a plain mistake clearly made out by satisfactory proof,- and not when the evidence is loose or contradictory: 1 Story’s Equity Juris. (13 ed.), § 157. Mr. Pomeroy, in his work on Equity Jurisprudence (3 ed., vol. 4, § 1376), says: “Equity has jurisdiction to reform written instruments in but two well-defined cases: (1) Where there is a mutual mistake' — that is, where there has been a meeting of minds — an agreement actually entered into, but the contract, deed, settlement, or other instrument, in its written form, does not express what was really intended by the parties thereto; and (2) where there has been a mistake of one party accompanied by fraud or other inequitable conduct of the remaining parties.” The plaintiff has failed to prove a cause coming within either of these cases.
3. It is not. shown that the mistake, if any, was mutual or shared in by both parties. Upon this issue the burden of proof is upon the plaintiff: Stein v. Phillips, 47 Or. 545, 549 (84 Pac. 793); King v. Holbrook, 38 Or. 452, 461 (63 Pac. 651). It is not an uncommon occurrence for one to purchase a city lot by the front foot. Equity does not seem to require that the defendant should take, or attempt to take, a portion of the 74 feet which he purchased, in the street; or that the deed should describe any less land than he *387purchased. The real cause of the controversy was a misunderstanding on the part of plaintiff as to the true location of the east line of the block. This can be definitely located from the plat.
4. In order to reform a deed on the ground of mistake, it should be shown that the mistake did not arise from the gross negligence of plaintiff, and that the circumstances are such that an unfair advantage has been gained by the defendant through the mistake, and that it is against good conscience to allow such mistake to stand: Lewis v. Lewis, 5 Or. 169. It is not attempted to be proved that the price paid for the part of the lot conveyed is inadequate. It is not shown by a preponderance of the evidence that the defendants obtained any more land by the deed than they expected to obtain by the terms of the original contract. About the first question asked of plaintiff was in regard to the size of the lot. The evidence in this suit does not present a case like Johnson v. Taber, 10 N. Y. 319, where land not owned by the grantor, and which neither of the parties intended to include in the conveyance, was by mistake embraced in the description therein. In the case at bar the proof does not require the interposition of a court of equity to prevent an injustice.
It follows that the decree of the lower court must be reversed and one entered here dismissing plaintiff’s complaint. Reversed : Suit' Dismissed.
Mr.- Chief Justice McBride, Mr. Justice Bakin and Mr. Justice McNary concur.